DETAILED ACTION
The instant application having Application No. 17/052,392 filed on 11/02/2020 is presented for examination by the examiner.

Status of Claims
Claims 7 and 8 have been amended. Claim 9 has been added. Claims 7-9 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Specification
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed.

Response to Arguments
Applicant's arguments, see Remarks, filed on 06/03/2022, with respect to the rejection(s) of claims 7-9 have been considered but are not persuasive because the arguments do not apply to the references as used in the current rejection. Examiner provides a new ground(s) of rejections to address Applicant’s arguments.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Aiba et al. (2015/0036525 A1 hereinafter Aiba) in view of Ying et al. (2021/0014005 A1 hereinafter Ying), and further in view of Qualcomm (“First Summary of Issues for PDSCH/PUSCH’s DM-RS”; R1- 1805611; 3GPP TSG RAN WG1 Meeting #92bis; Sanya, China, April 16th – 20th, 2018; from Applicant’s IDS; hereinafter NPL).
Regarding claim 7, Aiba teaches “a terminal comprising: a transmitter that transmits a demodulation reference signals (DMRSs) of an uplink shared channel;” as [(Para. 0008), a terminal apparatus that transmits a demodulation reference signal associated with a physical uplink shared channel] “and a processor” [(Para. 0170), processors].
However, Aiba does not specifically disclose when transform precoding is enabled, group hopping is enabled, a maximum length of DMRS configured by a higher layer parameter is set to 2, frequency hopping is not applied, a number of symbols for front loaded DMRS is 2, a double-symbol DMRS is indicated by downlink control information, and the DMRSs are arranged on two symbols, applies a same group hopping parameter to the DMRSs in the two symbols of the double-symbol DMRS.
In an analogous art, Ying teaches “when transform precoding is enabled, group hopping is enabled,” as [(Page 10) May correspond to L1 parameter ' Sequence - hopping - enabled - Transform precoding sequence HoppingEnabled] “a maximum length of DMRS configured by a higher layer parameter is set to 2,” [(Para. 0098), DMRSLength may be referred to as “maxLength” in PUSCH-Config. If maxLength is configured as len2)] “frequency hopping is not applied,” [(Page 10), Configured one of two supported frequency hopping modes . If not configured frequency hopping is not configured May correspond to Ll parameter ' Frequency - hopping - PUSCH ' When the field is absent the UE applies the value Not configured frequency Hopping] “a double-symbol DMRS is indicated by downlink control information, and the DMRSs are arranged on two symbols” [(Para. 0098), If maxLength is configured as len2, single- or double-symbol DM-RS may be indicated dynamically by DCI.].
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the technique of Aiba with the modified system of Ying to provide systems and methods that improve communication flexibility and/or efficiency by implementing uplink transmission without grant [Ying : Para. 0005].
However, the combination of Aiba and Ying does not specifically disclose a number of symbols for front loaded DMRS is 2, applies a same group hopping parameter to the DMRSs in the two symbols of the double-symbol DMRS.
In an analogous art, NPL teaches “a number of symbols for front loaded DMRS is 2,” as [(Page 15), front-loaded DM-RS symbol is in the 1st or 2nd symbol] “applies a same group hopping parameter to the DMRSs in the two symbols of the double-symbol DMRS” as [(Section 8: Proposal), Alt. 1: If group hopping or sequence hopping is used, the sequence of the second DMRS symbol is the same with the first symbol for each pair of adjacent DMRS symbols].
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the technique of Aiba and Ying with the modified system of NPL to provide initialization of pseudo-random sequence used for group hopping for the case of UL DM-RS when transform precoding is enabled [NPL: See Section 14].
Regarding claim 8, the claim is interpreted and rejected for the same reason as set forth in claim 7.
Regarding claim 9, the claim is interpreted and rejected for the same reason as set forth in claim 7, including “the base station comprises: a receiver that receives the DMRSs of the uplink shared channel” as [(Aiba: Para. 0174), a base station apparatus that communicates with a mobile station apparatus transmits, to the mobile station apparatus, a cell-specific parameter and a user-equipment-specific parameter for indicating enabling or disabling of a sequence group hopping, and receives, from the mobile station apparatus, a reference signal generated by enabling the sequence hopping in a case that enabling is indicated by the cell-specific parameter,].

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALI N PASCUAL PEGUERO whose telephone number is (571)272-4691. The examiner can normally be reached Monday-Friday 11AM-9PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PANKAJ KUMAR can be reached on (571)272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATALI PASCUAL PEGUERO/Examiner, Art Unit 2463                                                                                                                                                                                                        /MELVIN C MARCELO/Primary Examiner, Art Unit 2463